Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-2, 4-17 and 19-28 are allowed.
Independent claims 1, 23-24 and 27-28 are directed a data receiver or a method performed by a data receiver which identifies an operational state or a deviation from a reference operational state of a data transmitter by monitoring environment parameters of the data transmitter or of an environment of the data transmitter.  The independent claims were amended to define the inventive concept of the disclosure and further differentiates from the previously-applied prior art references.  Specifically, independent claims 1 24 and 28 similarly recites: “…receiving at least one signal from a data transmitter in order to obtain at least one environment parameter of the data transmitter or of an environment of the data transmitter determining an operational state of the data transmitter or of a component of the data transmitter on a basis of a comparison between: the at least one environment parameter or an environment parameter profile determined on a basis of the at least one environment parameter; and an environment parameter reference profile which describes an expected environment parameter or an expected environment parameter profile in the environment of the data transmitter. the at least one signal containing modulated primary information; and the data receiver being configured to extract a respective signal parameter from the modulated primary information to obtain the at least one environment parameter as information additional to the modulated primary information; Page 10 of 25Application No. 16/861,442 Amendment dated 2/4/22 Reply to Office action of 12/17/21the modulated primary information representing at least one of an ID of the data transmitter, a synchronization sequence, payload data or dummy data; and the signal parameter being selected from at least one parameter selected from the group consisting of: a receive carrier frequency, a receive time, a receive symbol rate, a receive modulation index, a Doppler frequency, a signal-to-noise ratio, a signal power, a channel phase, a channel attenuation, a channel dispersion, a polarization rotation, and a change therein.”  On the other hand, independent claims 23 and 27 similarly recite: “…receiving at least one signal from a data transmitter, the at least one signal or a generation of the at least one signal being dependent on a clock signal of a clock generator of the data transmitter, and the at least one signal containing an environment parameter measured by the data transmitter in modulated primary information; extracting the environment parameter from the modulated primary information of the at least one signal in order to obtain at least one measured environment parameter; determining a signal parameter of the at least one signal; estimating, on a basis of the determined signal parameter, an environment parameter to which the clock generator of the data transmitter is exposed, to thereby obtain at least one estimated environment parameter as information additional to the modulated primary information; and comparing the at least one measured environment parameter and the at least one estimated environment parameter in order to identify an operational state of the data transmitter or of a component of the data transmitter.”

The amendments further limit the scope of the claimed invention and with the amendments presented, there is no teaching, suggestion, or motivation for combination in the prior art(s) as cited to show the claimed subject matter as detailed in the independent claims.  Examiner submits that the limitations entered into the independent claims are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.  

Previously-cited Michalscheck et al. (US 2016/0283443) and Fuleshwar Prasad et al. (US 2020/0336980) taken individually or in combination, does not anticipate nor render obvious the claimed invention detailed above, in combination with the remaining claimed limitations.

Examiner has reviewed and considered the Applicant’s Remarks (02/04/2022).  With respect to claim 23 and 27, Applicant has submitted arguments that were found persuasive in pages 18-24 with regards to the prior art reference Fuleshwar Prasad.  Upon further consideration, the Examiner agrees with the Applicant that Michalscheck and Fuleshwar Prasad does not teach the claimed invention as specifically presented. There is no teaching, suggestion, or motivation for combination in the prior art(s) as previously cited to show the claimed subject matter as detailed in the independent claims when viewed in its entirety.

An updated search has been performed and no prior art of record has been found that anticipates or render obvious the claimed invention as specifically presented in the independent claims.  

Thus, for the reasons indicated above, the claims are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9127597 B2 – relates generally to sensors and, more particularly, to an integrated sensor system for detecting, characterizing, monitoring, and analyzing data.

US 20150031326 A1 – directed to dynamically determining operating policies that are suited for managing resources, such as transceivers, processors, and other units within the mobile device..
US 20130035884 A1 – relates to energy management for home and household use and, more particularly, to embodiments of an apparatus and method that can determine resource consumption of household devices without direct measurement of the resource the household device consumes.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745.  The examiner can normally be reached on Mon-Thurs (8:15am-2:30pm), Fri (6:00am-6:30pm) and Sat (9am-12noon).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REDENTOR PASIA/Primary Examiner, Art Unit 2413